The prosecuting attorney of Wayne county, on the relation of David Trombley, filed an information in quo warranto in the circuit court for said county, to test relator’s title to the office of supervisor of the township of Gratiot. Relator pleaded to the information, and replication was filed, an issue of fact being raised; whereupon the respondent, Judge Lillibridge, on motion of the informant and due notice to the relator, entered an order, under Circuit Court Rule No. 108 (104 Mich, iii.), placing the cause upon the docket of the then pending term for trial. Relator applied for mandamus to compel the vacation of this order, upon the ground that 2 How. Stat. § 7551, requires notice of trial of an issue of fact to be served at least 14 days before the first day of the term at which it is proposed to try the cause, and that the rule cited is in conflict with this statutory provision. The respondent contended that this section of the statute is not applicable to proceedings in quo warranto, but that the same are governed exclusively by chapter 298, 2 *568How. Stat., and any rules of court adopted thereunder. Upon hearing, respondent’s contention was sustained, and the writ denied.